DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “the angle of the first angle guide and the second guide,” and “the angle of the first angle guide and the second angle guide relative to the sanding belt.” There is no antecedent basis for the term “the angle” in the claims. It would appear that two angles would be present between the sanding belt and each of the angle guides. However, only a single angle is referenced in the claims. For the purposes of this examination, this claim will be read as requiring an angle adjustment mechanism that can adjust an angle of the first and guide relative to the sanding belt and an angle of the second angle guide relative to the sanding belt, as this appears to be applicant’s intent.
Claims 2-14 are rejected as indefinite due to their dependency upon rejected claim 1.
Regarding claims 15 and 19, each of these claims recites “an angle adjustment mechanism that can adjust the angle of the angle guide to change the angle of the angle guide relative to the sanding belt.” Similarly to claim 1 described above, there is no antecedent basis for “the angle of the angle guide” in the claims. For the purposes of this examination, this will be read as “an angle adjustment mechanism that can adjust an angle of the angle guide relative to the sanding belt to change the angle of the angle guide.”
Claims 16-18 and 20 are rejected as indefinite due to dependency upon rejected claims 15 and 19.
Further regarding claims 8 and 9, Each of these claims recites “…the angle of the first angle guide can be adjusted so the angle of the leading edge of the knife relative to the sanding belt can range…” There is no antecedent basis for “the leading edge of the knife.” This makes it unclear what part of the knife must be positioned with the claimed angle. Further, the claims require angular adjustability of first angle guide, but define their adjustability by the angle of the knife, making it unclear if the knife must be present on the first angle guide to meet the claim language. In other words, it is unclear how the angle of the knife can define the adjustability of the angle guide. It appears that no matter what angle the guide is placed at, a knife could conceivably be held by a user at any angle relative to the sanding belt. For the purposes of this examination, these claims will be read as defining an angular range of the surface of the first angle guide relative to the sanding belt, as this is examiner’s best understanding of applicant’s intent. 
Further regarding claim 18, the claim recites “the first angle guide” (emphasis added). There is no antecedent basis for this term in the claims making it unclear if this is the same as the “angle guide” recited in independent claim 15. For the purposes of this examination, “the first angle guide” will be interpreted as “the angle guide,” as this appears to be applicant’s intent. 
Further regarding claim 18, the claim recites “the angle of the angle guide is measured from the midpoint of the slot.” It is unclear what measurement is being referred to here. There is no claimed angle measurement or measurement device. It is further unclear how the midpoint of a slot defines a particular angle. For the purposes of this examination, this limitation will be interpreted as best can be understood by examiner and is explained in the rejection below. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 10-11, 13, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimori (JP 2012/081555, machine translation provided).
Regarding claim 1, Fujimori discloses a knife sharpener comprising a housing (elements 2, 3, 22, 23) containing a sanding belt (8) and a driving system (motor 4) that engages the belt to cause it to move in a sharpening area (top middle of belt) where a knife can come into contact with the sanding belt (as shown in fig 7); a first angle guide (12a) having a surface (top surface) against which a first side of a knife can be positioned so the edge of the knife can be positioned in the sharpening area; a second angle guide (12b) having a surface (top surface) against which a second side of the knife can be positioned so the edge of the knife can be positioning in the sharpening area (middle paragraph of page 4 of translation; “the blade 20 such as a knife is placed on the upper surface of any one of the inclined plates 12a and 12b to perform the polishing operation”); and an angle adjustment mechanism (15a, 15b) that can adjust the angle of the first angle guide and the second angle guide to change the angle of the first angle guide and the second angle guide relative to the sanding belt (fig 6; last full paragraph of page 3 of the translation; “by rotating the angle adjustment knobs 15a and 15b so that the respective inclined plates 12a and 12b have a desired angle, the inclined plates 12a and 12b can be adjusted in angle”).
Regarding claim 2, Fujimori further discloses the angle adjustment mechanism simultaneously adjusts the first angle guide and the second angle guide (knobs 15a and 15b are capable of performing this functions as they can be turned by a user simultaneously to adjust the angle guides simultaneously) so that the angles are equal but opposite (knobs capable of turning to set plates at equal angles; fig 6).
Regarding claim 3, Fujimori further discloses the angle adjustment mechanism comprises a knob (15a) connected to a pulley system (including pulley wheels 5a, 5b with grinding belt; connected via support plate 22 as shown in fig 1).
Regarding claim 6, Fujimori further discloses a display (“scale”) that displays the angle of the first angle guide relative to the sanding belt (last full paragraph of page 3 of translation; “a scale indicating the angle of the inclined plates 12a and 12b”). 
Regarding claims 10-11, Fujimori further discloses the sanding belt is in the form of a loop (fig 1); wherein the driving system can drive the sanding belt in more than one direction (page 2 of translation, third paragraph under Description of Embodiments heading; changes direction based on switch 7). 
Regarding claim 13, Fujimori further discloses the housing includes a sanding belt platform (19) on the side of the sanding belt opposite the side that can contact the knife in the sharpening area (fig 6), the sanding belt platform including a surface (top of 19) that limits the amount of deflection of the sanding belt when the sanding belt is contacted by a knife (page 3 of translation, second full paragraph).
Regarding claim 15, Fujimori discloses a knife sharpener comprising a housing (elements 2, 3, 22, 23) containing a sanding belt (8) and a driving system (motor 4) that engages the belt to cause it to move in a sharpening area (top middle of belt) where a knife can come into contact with the sanding belt (as shown in fig 7); an angle guide (12a) having a surface (top surface) against which a side of a knife can be positioned so the edge of the knife can be positioned in the sharpening area, an angle adjustment mechanism (15a) that can adjust the angle of the angle guide to change the angle of the angle guide relative to the sanding belt (fig 6; last full paragraph of page 3 of the translation; “by rotating the angle adjustment knobs 15a and 15b so that the respective inclined plates 12a and 12b have a desired angle, the inclined plates 12a and 12b can be adjusted in angle”), and a sanding belt platform (19) on the side of the sanding belt opposite the side that can contact the knife in the sharpening area (fig 6), the sanding belt platform including a surface (top of 19) that limits the amount of deflection of the sanding belt when the sanding belt is contacted by a knife (page 3 of translation, second full paragraph).
Regarding claim 17, Fujimori further discloses a display (“scale”) that displays the angle of the first angle guide relative to the sanding belt (last full paragraph of page 3 of translation; “a scale indicating the angle of the inclined plates 12a and 12b”). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori as applied to claim 2 above, and further in view of Zummach (US 2341068).
Regarding claim 4, Fujimori teaches all the elements of claim 2 as described above. Fujimori further teaches the angle adjustment mechanism connected to the first angle guide and second angle guide (fig 6). Fujimori does not teach the angle adjustment mechanism comprising  a first plate and second plate including teeth that engage with one another. Zummach teaches a knife sharpener including an angle adjustment mechanism comprising a first plate (24) and a second plate (25), each plate including teeth (26) that engage with one another (fig 3). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use a first plate and second plate connected to the first angle guide and second angle guide of Fujimori with teeth engaging one another in order to achieve the predictable result of ensuring easier simultaneous equal angle adjustment as taught by Zummach (p1, col 2, lines 29-34). 
Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori as applied to claims 2 and 15 above, and further in view of Suzuki et al (US 4845900).
Regarding claims 5 and 16, Fujimori teaches all the elements of claims 2 and 15 as described above. Fujimori does not teach the angle adjustment system comprising an electronic adjustment system with a rotary encoder. Suzuki teaches a knife sharpener including an electronic angle adjustment system with a rotary encoder (col 6, lines 29-36). It is obvious to apply a known technique to a known device to yield predictable results (MPEP 2143 I. (D)). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include an electronic rotary encoder with the angle adjustment system of Fujimori in order to achieve the predictable result of allowing automatic output of an angular position of the adjustment system as taught by Suzuki (col 6, lines 29-36; col 7, lines 51-57).  
Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori as applied to claims 1 and 15 above, and further in view of Cheung (WO 2010/023562).
Regarding claim 7, Fujimori teaches all the elements of claim 1 as described above. Fujimori does not teach the first angle guide comprising a guard defining a slot. Cheung teaches a knife sharpener including a first angle guide (10) including a guard (14) that together with a surface of the first angle guide defines a slot into which a knife may be inserted (p 8, lines 1-6). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include a guard to form a slot with the surface of the first angle guide of Fujimori in order to securely retain the knife to ensure proper positioning of the workpiece as taught by Cheung (p 8, lines 1-6; p 3, lines 20-23). 
Regarding claim 18, Fujimori teaches all the elements of claim 1 as described above. Fujimori does not teach the angle guide comprising a guard defining a slot. Cheung teaches a knife sharpener including an angle guide (10) including a guard (14) that together with a surface of the angle guide defines a slot into which a knife may be inserted (p 8, lines 1-6), wherein the slot forms an angle with the sanding belt (fig 2). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include a guard to form a slot with the surface of the angle guide of Fujimori in order to securely retain the knife to ensure proper positioning of the workpiece as taught by Cheung (p 8, lines 1-6; p 3, lines 20-23).
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori as applied to claim 1 above, and further in view of Horwitz (US 4091574).
Regarding claims 8-9, Fujimori teaches all the elements of claim 1 as described above. Fujimori further teaches the angle of the surface of the first angle guide relative to the sanding belt can be adjusted over a range (through adjustment of knob 15a; fig 6). Fujimori does not teach a particular angle of the adjustment. Horwitz teaches a sharpener including a first angle guide (47) that can be adjusted so an angle of a surface of the angle guide relative to a sanding belt (23) can range from about 0 to 90 degrees (fig 2; col 3, lines 3-7). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to allow the range of adjustment of the first angle guide of Fujimori relative to the sanding belt to range from 0 to 90 degrees in order to allow the sharpener to accommodate any desired angular position of the workpiece to allow the sharpener to sharpen the blade to the correct angle for a variety of tools as taught by Horwitz (col 4, lines 38-44).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori as applied to claim 1 above, and further in view of Fuchs (US 2007/0243799).
Regarding claim 12, Fujimori teaches all the elements of claim 1 as described above. Fujimori does not teach the driving system driving the sanding belt at variable speeds. Fuchs teaches a knife sharpener including a driving system that can drive a driving belt at variable speeds ([0012]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to allow the driving system of Fujimori to drive the sanding belt at variable speeds in order to prevent overheating as taught by Fuchs (abstract, [0060]). 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori as applied to claim 1 above, and further in view of Da Batista (US 2007/0026768).
Regarding claim 14, Fujimori teaches all the limitations of claim 1 as described above. Fujimori does not teach the housing includes a magnet below the sanding belt. Da Batista teaches a knife sharpener including a housing with a magnet ([0031]; element 100) below the sanding device, wherein the magnet attracts dust and debris generated when the knife contacts the sanding element ([0031]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include a magnet below the sanding belt of Fujimori in order to attract debris from sharpening to prevent it from building up in the machinery as taught by Da Batista ([0031]). 
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori (JP 2012/081555, machine translation provided)in view of Da Batista (US 2007/0026768).
Regarding claim 19, Fujimori discloses a knife sharpener comprising a housing (elements 2, 3, 22, 23) containing a sanding belt (8) and a driving system (motor 4) that engages the belt to cause it to move in a sharpening area (top middle of belt) where a knife can come into contact with the sanding belt (as shown in fig 7); an angle guide (12a) having a surface (top surface) against which a side of a knife can be positioned so the edge of the knife can be positioned in the sharpening area, an angle adjustment mechanism (15a) that can adjust the angle of the angle guide to change the angle of the angle guide relative to the sanding belt (fig 6; last full paragraph of page 3 of the translation; “by rotating the angle adjustment knobs 15a and 15b so that the respective inclined plates 12a and 12b have a desired angle, the inclined plates 12a and 12b can be adjusted in angle”). Fujimori does not teach a magnet below the sanding belt. Da Batista teaches a knife sharpener including a magnet ([0031]; element 100) below the sanding device, wherein the magnet attracts dust and debris generated when the knife contacts the sanding element ([0031]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include a magnet below the sanding belt of Fujimori in order to attract debris from sharpening to prevent it from building up in the machinery as taught by Da Batista ([0031]).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori and Da Batista as applied to claim 19 above, and further in view of Kolchin (US 8915766).
Regarding claim 20, Fujimori, as modified, teaches all the limitations of claim 19 as described above. Fujimori and Da Batista do not teach the magnet is an electromagnet. Kolchin teaches a knife sharpener including an electromagnet for attracting debris (col 13, lines 37-39). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use an electromagnet as the magnet for attracting debris in Fujimori in order to allow a controller to control when the debris is picked up as taught by Kolchin (col 19, lines 46-48).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar knife sharpeners and angle adjustment guides are cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723